309 S.W.3d 842 (2010)
Jason Adam INGRIM, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69938.
Missouri Court of Appeals, Western District.
March 2, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 30, 2010.
Application for Transfer Denied May 25, 2010.
Jonathan Sternberg, for Appellant.
Robert Bartholomew, for Respondent.
Before Division Two: Joseph M. Ellis, Presiding Judge, Victor C. Howard, Judge and Cynthia L. Martin, Judge.
Prior report: 224 S.W.3d 26.

ORDER
PER CURIAM:
Jason Ingrim appeals from the motion court's denial of his post-conviction motion filed pursuant to Rule 29.15 on the basis that his trial counsel was ineffective. Because Ingrim has failed to present any evidence of prejudice, the judgment is affirmed.
Judgment affirmed. Rule 84.16(b).